Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 31st day of March, 2006 by and among Primal Solutions, Inc., a Delaware
corporation (the “Company”), and the “Investors” named in that certain Purchase
Agreement by and among the Company, Wireless Billing Systems, a California
corporation (“WBS”), and the Investors (the “Purchase Agreement”).

 

The parties hereby agree as follows:

 

1.             CERTAIN DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.

 

“Conversion Shares” means the shares of Common Stock issuable at the given time
upon conversion of the Notes.

 

“Investors” shall mean the Investors identified in the Purchase Agreement and
any Affiliate or permitted transferee of any Investor who is a subsequent holder
of any Warrants or Registrable Securities.

 

“Notes” means the 5% Senior Secured Convertible Notes issued by the Company and
WBS to the Investors pursuant to the Purchase Agreement, the form of which is
attached to the Purchase Agreement as Exhibit A.

 

“Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, together with (ii) any
“free writing prospectus” as defined in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” shall mean (i) the Conversion Shares, (ii) the Warrant
Shares and (iii) any other securities issued or issuable with respect to or in
exchange for Registrable Securities; provided, that, a security shall cease to
be a Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale by
the Investors pursuant to Rule 144(k).

 

--------------------------------------------------------------------------------


 

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Required Investors” means the Investors holding a majority of the Registrable
Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SSF Investors” has the meaning ascribed to such term in the Purchase Agreement.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

“Warrants” means, the warrants to purchase shares of Common Stock issued to the
Investors pursuant to the Purchase Agreement, the form of which is attached to
the Purchase Agreement as Exhibit B.

 

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

 

2.             REGISTRATION.

 

(a)           Registration Statements.

 

(i)            Promptly following the closing of the purchase and sale of the
securities contemplated by the Purchase Agreement (the “Closing Date”) but no
later than the earlier of (i) the fourteenth (14th) day after the filing by the
Company of its Annual Report on Form 10-KSB with the SEC or (ii) April 30, 2006
(the earlier of such dates, the “Filing Deadline”), the Company shall prepare
and file with the SEC one Registration Statement on Form SB-2 (or on such form
of registration statement as is then available to effect a registration for
resale of the Registrable Securities, subject to the Required Investors’
consent), covering the resale of the Registrable Securities in an amount at
least equal to the Conversion Shares and the Warrant Shares. Subject to any SEC
comments, such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A. Such Registration Statement also shall cover, to
the extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Required Investors. The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Investors and their counsel prior to its
filing or other submission. If a Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Filing Deadline, the
Company will make pro rata payments to each Investor, as liquidated damages and
not as a penalty, in an amount equal to 1.5% of the aggregate amount invested by
such Investor for each

 

--------------------------------------------------------------------------------


 

30-day period or pro rata for any portion thereof following the Filing Deadline
for which no Registration Statement is filed with respect to the Registrable
Securities. Such payments shall constitute the Investors’ exclusive monetary
remedy for such events, but shall not affect the right of the Investors to seek
injunctive relief. Such payments shall be made to each Investor in cash.

 

(ii)           Additional Registrable Securities. Upon the written demand of any
Investor and upon any change in the Conversion Price (as defined in the Notes)
or in the Warrant Price (as defined in the Warrants) such that additional shares
of Common Stock become issuable upon the due conversion of the Notes or the due
exercise of the Warrants (the “Additional Shares”), the Company shall prepare
and file with the SEC one or more Registration Statements on Form SB-2 or amend
the Registration Statement filed pursuant to clause (i) above, if such
Registration Statement has not previously been declared effective (or on such
form of registration statement as is then available to effect a registration for
resale of the Additional Shares, subject to the Required Investors’ consent)
covering the resale of the Additional Shares, but only to the extent the
Additional Shares are not at the time covered by an effective Registration
Statement. Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A. Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Additional Shares. Such Registration
Statement shall not include any shares of Common Stock or other securities for
the account of any other holder without the prior written consent of the
Required Investors. The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Investors and their counsel
prior to its filing or other submission. If a Registration Statement covering
the Additional Shares is required to be filed under this Section 2(a)(ii) and is
not filed with the SEC within five Business Days of the request of any Investor
or upon the occurrence of any of the events specified in this Section 2(a)(ii),
the Company will make pro rata payments to each Investor, as liquidated damages
and not as a penalty, in an amount equal to 1.5% of the aggregate amount
invested by such Investor for each 30-day period or pro rata for any portion
thereof following the date by which such Registration Statement should have been
filed for which no Registration Statement is filed with respect to the
Additional Shares. Such payments shall constitute the Investors’ exclusive
monetary remedy for such events, but shall not affect the right of the Investors
to seek injunctive relief. Such payments shall be made to each Investor in cash.

 

(iii)          S-3 Qualification. Promptly following the date (the
“Qualification Date”) upon which the Company becomes eligible to use a
registration statement on Form S-3 to register the Registrable Securities or
Additional Shares, as applicable, for resale, but in no event more than thirty
(30) days after the Qualification Date (the “Qualification Deadline”), the
Company shall file a registration statement on Form S-3 covering the Registrable
Securities or Additional Shares, as applicable (or a post-effective amendment on
Form S-3 to the registration statement on Form SB-2) (a “Shelf Registration
Statement”) and shall use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective as promptly as practicable
thereafter. If a Shelf Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Qualification Deadline,
the Company will make pro rata payments to each Investor, as liquidated damages
and not as a penalty, in an

 

--------------------------------------------------------------------------------


 

amount equal to 1.5% of the aggregate purchase price paid by such Investor
pursuant to the Purchase Agreement attributable to those Registrable Securities
that remain unsold at that time for each 30-day period or pro rata for any
portion thereof following the date by which such Shelf Registration Statement
should have been filed for which no such Shelf Registration Statement is filed
with respect to the Registrable Securities or Additional Shares, as applicable.
Such payments shall constitute the Investors’ exclusive monetary remedy for such
events, but shall not affect the right of the Investors to seek injunctive
relief. Such payments shall be made to each Investor in cash.

 

(b)          Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable fees and expenses of one counsel to the Investors (not to exceed
$5,000) and the Investors’ reasonable expenses in connection with the
registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

 

(c)           Effectiveness.

 

(i)            The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after any Registration
Statement is declared effective and shall simultaneously provide the Investors
with copies of any related Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby. If (A)(x) a Registration
Statement covering the Registrable Securities is not declared effective by the
SEC prior to the earliest of (i) five (5) Business Days after the SEC shall have
informed the Company that no review of the Registration Statement will be made
or that the SEC has no further comments on the Registration Statement, (ii) July
16, 2006 or (iii) the 120th day after the Closing Date if the Registration
Statement is reviewed by the SEC, (y) a Registration Statement covering
Additional Shares is not declared effective by the SEC within ninety (90) days
following the time such Registration Statement was required to be filed pursuant
to Section 2(a)(ii) (120 days if such Registration Statement is reviewed by the
SEC) or (z) a Shelf Registration Statement is not declared effective by the SEC
within ninety (90) days after the Qualification Deadline (120 days if such
Registration Statement is reviewed by the SEC), or (B) after a Registration
Statement has been declared effective by the SEC, sales cannot be made pursuant
to such Registration Statement for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), but excluding the inability of any Investor to sell the Registrable
Securities covered thereby due to (X) market conditions or its receipt of
material nonpublic information at its request in accordance with Section 4
hereof or (Y) an Allowed Delay (as defined below), then the Company will make
pro rata payments to each Investor, as liquidated damages and not as a penalty,
in an amount equal to 1.5% of the aggregate amount invested by such Investor for
each 30- day period or pro rata for any portion thereof following the date by
which such Registration Statement should have been effective (the “Blackout
Period”). Such payments shall constitute the Investors’ exclusive monetary
remedy for such

 

--------------------------------------------------------------------------------


 

events, but shall not affect the right of the Investors to seek injunctive
relief. The amounts payable as liquidated damages pursuant to this paragraph
shall be paid monthly within three (3) Business Days of the last day of each
month following the commencement of the Blackout Period until the termination of
the Blackout Period. Such payments shall be made to each Investor in cash.

 

(ii)           For not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by suspending the use of any Prospectus included in any registration
contemplated by this Section containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an “Allowed Delay”); provided, that (i) the Company
shall promptly (a) notify the Investors in writing of the existence of (but in
no event, without the prior written consent of an Investor, shall the Company
disclose to such Investor any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, (b) advise the Investors
in writing to cease all sales under the Registration Statement until the end of
the Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable and (ii) so long as the Registration
Statement is on Form SB-2 or on any other form that does not allow for
incorporation by reference of reports and other materials filed by the Company
pursuant to Section 13(a) or 15(d) of the 1934 Act, the Company may upon written
notice to the Investors suspend sales under the Registration Statement for not
more than ten (10) days to the extent, but in any such case only to the extent,
necessary to allow any post-effective amendment to the Registration Statement or
supplement to the Prospectus to be prepared and filed with the SEC and, if
necessary, declared effective (and such suspension shall be deemed to be an
Allowed Delay without regard to the time periods mentioned above) for the period
(not to exceed ten (10) days) commencing at the time that the Company
disseminates a press release announcing its preliminary financial results for
any fiscal period or announcing a material development and ending on the second
Business Day after the earlier of (A) the date that the related report on Form
10-KSB, 10-QSB or 8-K, as applicable, is filed with the SEC and (B) the date on
which such report is required to be filed under the 1934 Act (without regard to
Rule 12b-25 promulgated thereunder).

 

3.             COMPANY OBLIGATIONS. THE COMPANY WILL USE COMMERCIALLY REASONABLE
EFFORTS TO EFFECT THE REGISTRATION OF THE REGISTRABLE SECURITIES IN ACCORDANCE
WITH THE TERMS HEREOF, AND PURSUANT THERETO THE COMPANY WILL, AS EXPEDITIOUSLY
AS POSSIBLE:

 

(a)           use commercially reasonable efforts to cause such Registration
Statement to become effective and, subject to Section 2(c)(ii), to remain
continuously effective for a period that will terminate upon the earlier of (i)
the date on which all Registrable Securities covered by such Registration
Statement as amended from time to time, have been sold, and (ii) the date on
which all Registrable Securities covered by such Registration Statement may be
sold pursuant to Rule 144(k) (the “Effectiveness Period”) and advise the
Investors in writing when the Effectiveness Period has expired;

 

(b)          prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of the Registrable Securities covered thereby;

 

--------------------------------------------------------------------------------


 

(c)           provide copies to and permit counsel designated by the SSF
Investors to review each Registration Statement and all amendments and
supplements thereto no fewer than three (3) Business Days prior to their filing
with the SEC and not file any document to which such counsel reasonably objects;

 

(d)          furnish to the SSF Investors and their legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company (but not later than two (2) Business Days after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as each SSF Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such SSF
Investor that are covered by the related Registration Statement;

 

(e)           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)           prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Investors (other than
California) and do any and all other commercially reasonable acts or things
necessary or advisable to enable the distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(f), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(f), or (iii) file a general consent to service of
process in any such jurisdiction;

 

(g)          use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

--------------------------------------------------------------------------------


 

(h)          immediately notify the Investors, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

 

(i)            otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
file any final Prospectus, including any supplement or amendment thereof, with
the SEC pursuant to Rule 424 under the 1933 Act, promptly inform the Investors
in writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Investors are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter).

 

(j)            With a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to:  (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the 1934 Act; and (iii) furnish to
each Investor upon request, as long as such Investor owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-KSB or Quarterly Report on Form 10-QSB, and (C) such
other information as may be reasonably requested in order to avail such Investor
of any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 

4.             DUE DILIGENCE REVIEW; INFORMATION. THE COMPANY SHALL MAKE
AVAILABLE, DURING NORMAL BUSINESS HOURS, FOR INSPECTION AND REVIEW BY THE
INVESTORS, ADVISORS TO AND REPRESENTATIVES OF THE INVESTORS (WHO MAY OR MAY NOT
BE AFFILIATED WITH THE INVESTORS AND WHO ARE REASONABLY ACCEPTABLE TO THE
COMPANY), ALL FINANCIAL AND OTHER RECORDS, ALL SEC FILINGS (AS DEFINED IN THE
PURCHASE AGREEMENT) AND OTHER FILINGS WITH THE SEC, AND ALL OTHER CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY AS MAY BE REASONABLY NECESSARY FOR THE
PURPOSE OF SUCH REVIEW, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND
EMPLOYEES, WITHIN A REASONABLE

 

--------------------------------------------------------------------------------


 

TIME PERIOD, TO SUPPLY ALL SUCH INFORMATION REASONABLY REQUESTED BY THE
INVESTORS OR ANY SUCH REPRESENTATIVE, ADVISOR OR UNDERWRITER IN CONNECTION WITH
SUCH REGISTRATION STATEMENT (INCLUDING, WITHOUT LIMITATION, IN RESPONSE TO ALL
QUESTIONS AND OTHER INQUIRIES REASONABLY MADE OR SUBMITTED BY ANY OF THEM),
PRIOR TO AND FROM TIME TO TIME AFTER THE FILING AND EFFECTIVENESS OF THE
REGISTRATION STATEMENT FOR THE SOLE PURPOSE OF ENABLING THE INVESTORS AND SUCH
REPRESENTATIVES, ADVISORS AND UNDERWRITERS AND THEIR RESPECTIVE ACCOUNTANTS AND
ATTORNEYS TO CONDUCT INITIAL AND ONGOING DUE DILIGENCE WITH RESPECT TO THE
COMPANY AND THE ACCURACY OF SUCH REGISTRATION STATEMENT.

 

The Company shall not disclose material nonpublic information to the SSF
Investors, or to advisors to or representatives of the SSF Investors, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the SSF Investors, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and any SSF Investor wishing to
obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.

 

5.             OBLIGATIONS OF THE INVESTORS.

 

(a)           Each Investor shall furnish in writing to the Company such
information regarding itself, the Company securities beneficially owned by it,
the Registrable Securities held by it and the intended method of disposition of
the Registrable Securities held by it, as shall be reasonably requested by the
Company to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requests from such Investor. An
Investor shall provide such information to the Company at least two (2) Business
Days prior to the first anticipated filing date of such Registration Statement.
Notwithstanding anything herein to the contrary, the Company shall not be
required to pay any liquidated or other damages otherwise be liable to any
Investor who fails to comply with this Section 5(a) to the extent such damages
result from such failure by the Investor.

 

(b)          Each Investor, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)           Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h) hereof, such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Investor is advised by the Company in writing that such dispositions
may again be made.

 

(d)          Each Investor hereby acknowledges that it is aware that the United
States securities laws may prohibit a person who has material, non-public
information concerning the Company from purchasing or selling securities of the
Company and agrees to comply with all such laws.

 

--------------------------------------------------------------------------------


 

(e)           Each Investor agrees that in effecting sales or other dispositions
of Registrable Securities, it will comply with all applicable requirements of
the 1933 Act, including, if the Company does not meet the conditions of Rule
163, any prospectus delivery requirement applicable to such sales or
dispositions upon written notice from the Company that the Company has failed to
satisfy the conditions of Rule 163 and that delivery of a prospectus is required
as a result thereof.

 

6.             INDEMNIFICATION.

 

(a)           Indemnification by the Company. The Company will indemnify and
hold harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary Prospectus or final Prospectus, or any
amendment or supplement thereof; (ii) any blue sky application or other document
executed by the Company specifically for that purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof (any such application, document or information herein called a
“Blue Sky Application”); (iii) the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.

 

(b)          Indemnification by the Investors. Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from (i) any untrue statement of a material fact or any omission
of a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or

 

--------------------------------------------------------------------------------


 

necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto or (ii) any failure of such Investor to comply with the
covenants and agreements contained in this Agreement respecting resale of the
Registrable Securities and such Investor will reimburse the Company, each of its
directors, officers, agents and employees, and any controlling persons for any
reasonable legal and other expense incurred by the Company, its directors,
officers, agents and employees, and any controlling persons, in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. In no event shall the liability of an
Investor be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Investor in connection with any claim relating to this
Section 6 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

 

(c)           Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

(d)          Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable

 

--------------------------------------------------------------------------------


 

considerations. No person guilty of fraudulent misrepresentation within the
meaning of Section 11(f) of the 1933 Act shall be entitled to contribution from
any person not guilty of such fraudulent misrepresentation. In no event shall
the contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 6 and the amount of
any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.

 

7.             MISCELLANEOUS.

 

(a)           Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and the Required Investors. The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.

 

(b)          Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.

 

(c)           Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that such Investor complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected.

 

(d)          Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Investors, after notice duly given by
the Company to each Investor.

 

(e)           Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)           Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

--------------------------------------------------------------------------------


 

(g)          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)          Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)            Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)            Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

PRIMAL SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Joseph R. Simrell

 

 

Name: Joseph R. Simrell

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

The Investors:

SPECIAL SITUATIONS FUND III QP, L.P.

 

 

 

 

 

By:

 /s/ Austin W. Marxe

 

 

Name: Austin W. Marxe

 

Title: General Partner

 

 

 

SPECIAL SITUATIONS FUND III, L.P.

 

 

 

 

 

By:

 /s/ Austin W. Marxe

 

 

Name: Austin W. Marxe

 

Title: General Partner

 

 

 

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

 

 

 

 

 

By:

 /s/ Austin W. Marxe

 

 

Name: Austin W. Marxe

 

Title: General Partner

 

 

 

SPECIAL SITUATIONS TECHNOLOGY FUND, L.P.

 

 

 

 

 

By:

 /s/ Austin W. Marxe

 

 

Name: Austin W. Marxe

 

Title: General Partner

 

 

 

SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P.

 

 

 

 

 

By:

 /s/ Austin W. Marxe

 

 

Name: Austin W. Marxe

 

Title: General Partner

 

--------------------------------------------------------------------------------